Citation Nr: 9903067	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, residual type, prior to November 22, 1993.

2.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, residual type, after November 22, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1991 until 
April 16, 1992.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
rating decision of May 1993 from the Chicago, Illinois 
Regional Office (RO) which granted service connection for 
schizophrenia, residual type and assigned a 10 percent 
evaluation effective April 17, 1992.  A rating decision of 
August 1994 increased the veteran's service-connected 
schizophrenia to 30 percent disabling, effective from 
November 22, 1993.

This case was remanded by a decision of the Board dated in 
March 1997 and is once again before a signatory Member for 
appropriate disposition.  


REMAND

As noted previously, service connection for schizophrenia, 
residual type was granted by rating action dated in May 1993 
and a 10 percent evaluation has been assigned to November 22, 
1993.  The record indicates that this disability rating was 
established based on VA psychiatric examinations, including 
on May 27, 1992.  

A careful review of the claims folder discloses, however, 
that although documentation of record refers to the May 1992 
psychiatric examination report in the adjudication of the 
claim and notes that it was completed, it is not of record 
and unavailable for the Board's review at this time.  The 
Board finds, however, that that examination report is 
required with respect to the claim for entitlement to an 
evaluation in excess of 10 percent for schizophrenia prior to 
November 22, 1993.  As VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical record prior to a final 
decision in this case.  See Blount v. West, No. 97-947 (U. S. 
Vet. App. Jan. 21, 1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board thus concludes that a remand of this 
case is in order based on an incomplete appellate record.

In view of the foregoing, and in order to afford the veteran 
every consideration of due process, the case is REMANDED to 
the RO for the following action:

The RO should obtain the VA psychiatric 
examination report of May 26, 1992 and 
associate it with the claims folder.  

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claim and to 
ensure a complete record.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The veteran may submit 
additional evidence pertinent to his claim if he so desires.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
